Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Response to the applicant’s arguments 

The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims.  

    PNG
    media_image1.png
    757
    592
    media_image1.png
    Greyscale

Claim 1 is amended to recite and Ricci is silent but Boroditsky et al. of HERE GLOBAL™ teaches “…a management section configured to receive information on movement control that can be executed at present from the plurality of output 
sections and manage operations of the plurality of output sections, based on a request adjusted by the input adjustment section and the information on movement control, and…”.  (see FIG. 1, where the cloud 200 includes a first, second and third through n driving profile that is downloaded to the vehicle from the cloud; see FIG. 5 where the ID is received and a driving profile exits in block 506 and then it is downloaded to the vehicle in block 514 by a category of the driver 510; see table 1 where the driving profile during weather of rain or sum can be provided for a first driver with a first driving profile where the accelerator is provided 20 units at 30 meters from the hill and in sunny weather it is 30 units at 32 m from the hill; see paragraph 100-105 and 112-115 and see claims 1-13);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of Boroditsky since Boroditsky teaches that a cloud server can download a certain driving profile for each different driver. The profile can manage the operation of the vehicle including acceleration, braking, steering, and different driving for different weather, traffic, geographic location, season, and type of day. The driving profile can change for different drivers to accommodate the style.   This can provide a highly satisfying more aggressive driving profile (speeding and sharp turns and frequent lane changes) for some while a more conservative and slower driving and more safe operation for others (larger following distance, gradual braking, economical operation).  See Boroditsky at claims 1-13, paragraph 2-7, 38-43 and 105-118. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2014/0309868 A1 to Ricci et al. that was filed in 2016 (hereinafter “Ricci”) and in view of U.S. Patent No.: 10,393,397 B2 to Carey et al. that was filed in 2016  and in view of U.S. Patent No.: 11,040,620 B2 to Jang et al. that was filed on  2-10-17 (hereinafter “Jang”) and in view of United States Patent Application Pub. No.: 2016/0026182 A1 to Boroditsky et al. that was filed in 2014.
    PNG
    media_image2.png
    791
    624
    media_image2.png
    Greyscale

Ricci et al. discloses “1. A vehicle control system comprising (See FIG. 13, blocks 1304-1332 where the person is identified and a number of settings for that person of the vehicle are stored in the vehicle and in the cloud) 
    PNG
    media_image3.png
    552
    785
    media_image3.png
    Greyscale

a plurality of systems configured to control a plurality of different functions, respectively, of a vehicle, wherein(see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a camera video or still images; see FIG. 7a where the vehicle has sensors 708-736; see paragraph 135 where the settings that can be controlled can be air conditioning and heating, windows and doors and radio; see FIG. 12d where the vehicle is identified and a user id is identified for a zone and a profile for linked data),
the plurality of systems each include a plurality of input sections, ….., (see paragraph 454 where the infotainment and settings may be a first higher one for a parent and a second lower one can be for a child in the back seat) 

    PNG
    media_image4.png
    914
    712
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    984
    1219
    media_image5.png
    Greyscale
Claim 1 is amended to recite and Ricci is silent but Jang teaches “…inputs through the input sections”. (See FIG. 15 where using a swipe of the user the vehicle is transitioned from the manual to the autonomous driving mode of operation in block 1561; see FIG. 9 where blocks 960 provide the autonomous driving state );
It would have been obvious to combine the disclosure of Ricci with the teachings of JANG before the effective filing date of the present disclosure since JANG teaches that user A may provide a gesture input to switch from the manual mode of operation to the autonomous mode of operation via a hovering operation or a touch input. This can switch the state of the vehicle 100 from a manual driving state to an autonomous driving state.  This provides improved safe operation using a 1532 touch input that is clear for an improved user interface where the user may only hover over to change the state from manual to autonomous mode.  See abstract.  
Ricci discloses “…an input adjustment section configured to adjust one or more requests, inputted through the plurality of input sections, for controlling (see paragraph 454-463; 249-251 and 252-256)
a predetermined vehicle function, (see FIG. 30 blocks 3004-3028 where the user profile can be input and detected and then when a user is detected those vehicle functions are provided; Critical system controller(s) can control, monitor, and/or operate critical systems. Critical systems may include one or more of (depending on the particular vehicle) monitoring, controlling, operating the ECU, TCU, door settings, window settings, blind spot monitor, monitoring, controlling, operating the safety equipment (e.g., airbag deployment control unit, collision sensor, nearby object sensing system, seat belt control unit, sensors for setting the seat belt, etc.), monitoring and/or controlling certain critical sensors such as the power source controller and energy output sensor, engine temperature, oil pressure sensing, hydraulic pressure sensors, sensors for headlight and other lights (e.g., emergency light, brake light, parking light, fog light, interior or passenger compartment light, and/or tail light state (on or off)), vehicle control system sensors, wireless network sensor (e.g., Wi-Fi and/or Bluetooth sensors, etc.), cellular data sensor, and/or steering/torque sensor, controlling the operation of the engine (e.g., ignition, etc.), head light control unit, power steering, display panel, switch state control unit, power control unit, and/or brake control unit, and/or issuing alerts to a user and/or remote monitoring entity of potential problems with a vehicle operation.) 
    PNG
    media_image6.png
    850
    603
    media_image6.png
    Greyscale
a plurality of output sections associated with the vehicle function, and (see paragraph 249-251 and 252-256 and FIG. 17 where the user is identified in the vehicle and then a user makes a gesture and the gesture is identified and the vehicle can change the air conditioning based on the gesture in blocks 1704-1728)
Ricci discloses “…a management section configured to manage operations …..of the plurality of output sections, based on a request adjusted by the input adjustment section, and (see paragraph 357-362)”

    PNG
    media_image1.png
    757
    592
    media_image1.png
    Greyscale

Claim 1 is amended to recite and Ricci is silent but Boroditsky et al. of HERE GLOBAL™ teaches “…a management section configured to receive information on movement control that can be executed at present from the plurality of output 
sections and manage operations of the plurality of output sections, based on a request adjusted by the input adjustment section and the information on movement control, and…”.  (see FIG. 1, where the cloud 200 includes a first, second and third through n driving profile that is downloaded to the vehicle from the cloud; see FIG. 5 where the ID is received and a driving profile exits in block 506 and then it is downloaded to the vehicle in block 514 by a category of the driver 510; see table 1 where the driving profile during weather of rain or sum can be provided for a first driver with a first driving profile where the accelerator is provided 20 units at 30 meters from the hill and in sunny weather it is 30 units at 32 m from the hill; see paragraph 100-105 and 112-115 and see claims 1-13);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of Boroditsky since Boroditsky teaches that a cloud server can download a certain driving profile for each different driver. The profile can manage the operation of the vehicle including acceleration, braking, steering, and different driving for different weather, traffic, geographic location, season, and type of day. The driving profile can change for different drivers to accommodate the style.   This can provide a highly satisfying more aggressive driving profile (speeding and sharp turns and frequent lane changes) for some while a more conservative and slower driving and more safe operation for others (larger following distance, gradual braking, economical operation).  See Boroditsky at claims 1-13, paragraph 2-7, 38-43 and 105-118. 

Ricci discloses “…one of the management sections of the systems is capable of transmitting and receiving information that is associated with the management based on the the adjusted request”. (see paragraph 118, 181, 339-343 where the cloud computing system allows the vehicle control system 204 to have access to the cloud and vice versa and where the user identity and the settings are stored in the cloud storage in block 1332)”. 
    PNG
    media_image7.png
    882
    582
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    871
    641
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    866
    641
    media_image9.png
    Greyscale
Ricci is silent but Carey teaches “…one of the management sections of the plurality of systems (see FIG 1, where the device has 1. Climate sensors, 2. Device sensors, 3, wearable devices 110, 112, and 114 and the climate can be changed by one of the devices) is capable of transmitting and receiving information that is associated with management based on the adjusted request adjusted by another one of the management sections of the plurality of systems”  (see FIG. 2 where the sensors can include a climate in block 225 and a set points from each of the wearable devices in the surrounding area in block 220; and if there is a conflict in the climate information then if user a requires oxygen and has a user B is older and then the processor will follow fresh air to user a’s preference and sensor and climate desired information); 
    PNG
    media_image10.png
    683
    771
    media_image10.png
    Greyscale

It would have been obvious to combine the disclosure of Ricci with the teachings of Carey before the effective filing date of the present disclosure since Carey teaches that user A may have a medical condition and may require oxygen and wants the fresh air blasting and the air conditioning cold. However, user B is older and may want the air off and the air conditioning off.  However, since user A has a medical condition that requires a certain level of oxygen and has a high priority then the CCM 142 will adjust the set point of the fresh air  supply according to the user a management preferences while if there was a younger user C and user A left then user B’s preferences may result.  This ensures a conflict resolution policy that resolves in favor of the health of the users.  See col. 4, line 15 to col. 5, line 20 of Carey. 

    PNG
    media_image4.png
    914
    712
    media_image4.png
    Greyscale


Claim 2 is cancelled. 
Ricci discloses “3.    The vehicle control system according to claim 1, wherein the management sections transmit to each other and receive from each other the information that is associated (see FIG. 2, blocks 204 from sensors 242N that provides the data to a communication network and a diagnostic module to a server 228 for storage)
with the management based on the request (see block 1420 where the settings are from the computer and in the vehicle and also from the cloud server), by using a predetermined physical quantity”, (See FIG. 13 where the vehicle has an identification of the user in the vehicle and a setting can be obtained and stored based on the person in blocks 1304-1328 and then the setting are also stored in the cloud, which are retrieved on request in block 1420 from the cloud and the vehicle can then react to the cloud/vehicle settings 1424)
Claim 4 is cancelled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, and 7 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2014/0309868 A1 to Ricci et al. that was filed in 2016 (hereinafter “Ricci”) and in view of U.S. Patent No.: US 7,905,620 B2 to Harris that was filed in 2004 and in view of Carey and in view of Jang and in view of Boroditski. 

Ricci discloses “…5.    The vehicle control system according to claim 3, wherein the plurality of functions include a function associated with movement of the vehicle”,  (see paragraph 135 where the gestures can control the steering and see paragraph 185 where the device can include automatic steering and braking) (see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a camera video or still images),”. 
Ricci is silent but Harris teaches “…a function associated with distribution of electric power…”…. (see col. 1, lines 40-60 where the helmet can deactivate the electrical power and col. 5, lines 1-21);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of HARRIS since HARRIS teaches that a switch can be provided to deactivate distribution of an electrical power to save power associated with the accessory on demand in the vehicle. It would be a simple substitution to use a gesture of Ricci to control distribution. See col. 5, lines 1-30 of Harris and Col. 1, lines 1-30. 

Ricci discloses “…a function associated with distribution of heat, and a function associated with control of electrical equipment”, (see paragraph 135 where the gesture or the person settings can control the heating or the radio which is controlled by the electrical system)
Claim 6 is cancelled.
Ricci discloses “…7.    The vehicle control system according to claim 3, wherein the plurality of functions include a function associated with movement of the vehicle, (see paragraph 135 where the gestures can control the steering and see paragraph 185 where the device can include automatic steering and braking) (see FIG. 11l-k where certain gestures are provided for and identified for a navigation command to the subsystem; see paragraph 210 where the vehicle can obtain audio input from a user and can receive video from a user via a camera video or still images),”.
Ricci is silent but Harris teaches “…a function associated with distribution of electric power, (see col. 1, lines 40-60 where the helmet can deactivate the electrical power and col. 5, lines 1-21) ”;
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of HARRIS since HARRIS teaches that a switch can be provided to deactivate distribution of an electrical power to save power associated with the accessory on demand in the vehicle. It would be a simple substitution to use a gesture of Ricci to control distribution. See col. 5, lines 1-30 of Harris and Col. 1, lines 1-30. 
Claims 9 and 11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,393,397 B2 to Carey et al. that was filed in 2016 and in view of Jiang and in view of Boroditski.  



    PNG
    media_image9.png
    866
    641
    media_image9.png
    Greyscale
 Carey discloses  “9. (New) A vehicle control system comprising: a first system configured to control a first function of a vehicle; and a second system configured to control a second function of the vehicle that is different from the first function of the vehicle,  (see col. 3, lines 10-21) wherein the first system includes: 
a plurality of first input sections,”. 

    PNG
    media_image4.png
    914
    712
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    984
    1219
    media_image5.png
    Greyscale
Claim 1 is amended to recite and Carey is silent but Jang teaches “…inputted through the first input sections”. (See FIG. 15 where using a swipe of the user the vehicle is transitioned from the manual to the autonomous driving mode of operation in block 1561; see FIG. 9 where blocks 960 provide the autonomous driving state );
It would have been obvious to combine the disclosure of Carey with the teachings of JANG before the effective filing date of the present disclosure since JANG teaches that user A may provide a gesture input to switch from the manual mode of operation to the autonomous mode of operation via a hovering operation or a touch input. This can switch the state of the vehicle 100 from a manual driving state to an autonomous driving state.  This provides improved safe operation using a 1532 touch input that is clear for an improved user interface where the user may only hover over to change the state from manual to autonomous mode.  See abstract.  

Carey discloses “…a first input adjustment section configured to adjust one or more requests, inputted through the plurality of first input sections, for controlling the first function, a plurality of first output sections associated with the first function, (see col. 4, lines 35 to 67)” 


    PNG
    media_image1.png
    757
    592
    media_image1.png
    Greyscale

Claim 9 is amended to recite and Ricci is silent but Boroditsky et al. of HERE GLOBAL™ teaches “…a first management section configured to receive information on movement control that can be executed at present from the plurality of output 
sections and manage operations of the plurality of output sections, based on a request adjusted by the input adjustment section and the information on movement control, and…”.  (see FIG. 1, where the cloud 200 includes a first, second and third through n driving profile that is downloaded to the vehicle from the cloud; see FIG. 5 where the ID is received and a driving profile exits in block 506 and then it is downloaded to the vehicle in block 514 by a category of the driver 510; see table 1 where the driving profile during weather of rain or sum can be provided for a first driver with a first driving profile where the accelerator is provided 20 units at 30 meters from the hill and in sunny weather it is 30 units at 32 m from the hill; see paragraph 100-105 and 112-115 and see claims 1-13);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of Boroditsky since Boroditsky teaches that a cloud server can download a certain driving profile for each different driver. The profile can manage the operation of the vehicle including acceleration, braking, steering, and different driving for different weather, traffic, geographic location, season, and type of day. The driving profile can change for different drivers to accommodate the style.   This can provide a highly satisfying more aggressive driving profile (speeding and sharp turns and frequent lane changes) for some while a more conservative and slower driving and more safe operation for others (larger following distance, gradual braking, economical operation).  See Boroditsky at claims 1-13, paragraph 2-7, 38-43 and 105-118. 

Carey discloses “…a first management section configured to manage operations of the plurality of first output sections, based on a request adjusted by the first input adjustment section, the second system includes: a plurality of second input sections, a second input adjustment section configured to adjust one or more requests, inputted through the plurality of second input sections, for controlling the second function, (see col.3, line 10-20 and col. 4, lines 35 to 67 and FIG. 2) a plurality of second output sections associated with the second function, and a second management section configured to manage operations of the plurality of second output sections, based on a request adjusted by the second input adjustment section, and the first management section is capable of transmitting the request adjusted by the first input adjustment section to the second management section and receiving the request adjusted by the second input adjustment section from the second management section.… (see FIG 1, where the device has 1. Climate sensors, 2. Device sensors, 3, wearable devices 110, 112, and 114 and the climate can be changed by one of the devices)  (see FIG. 2 where the sensors can include a climate in block 225 and a set points from each of the wearable devices in the surrounding area in block 220; and if there is a conflict in the climate information then if user a requires oxygen and has a user B is older and then the processor will follow fresh air to user a’s preference and sensor and climate desired information); 
    PNG
    media_image10.png
    683
    771
    media_image10.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,393,397 B2 to Carey et al. that was filed in 2016 and in view of United States Patent Application Pub. No.: US 2014/0309868 A1 to Ricci et al. that was filed in 2016 (hereinafter “Ricci”) and in view of Jang and Boroditski.  

Carey is silent but Ricci teaches “10. New The vehicle control system of claim 9, further comprising an on vehicle network provided in the vehicle wherein the first system and the second system are mounted on in the vehicle, (See FIG. 13, blocks 1304-1332 where the person is identified and a number of settings for that person of the vehicle are stored in the vehicle and in the cloud)
Carey discloses “…and the first management section is configured to transmit the request adjusted by the first input adjustment section to the second management section via the on-vehicle network and receive the request adjusted by the second input adjustment section from the second management section via the on-vehicle network. (see FIG 1, where the device has 1. Climate sensors, 2. Device sensors, 3, wearable devices 110, 112, and 114 and the climate can be changed by one of the devices)  (see FIG. 2 where the sensors can include a climate in block 225 and a set points from each of the wearable devices in the surrounding area in block 220; and if there is a conflict in the climate information then if user a requires oxygen and has a user B is older and then the processor will follow fresh air to user a’s preference and sensor and climate desired information);
It would have been obvious to combine the teachings of Ricci with the disclosure of Carey before the effective filing date of the present disclosure since Carey discloses that user A may have a medical condition and may require oxygen and wants the fresh air blasting and the air conditioning cold. However, user B is older and may want the air off and the air conditioning off.  However, since user A has a medical condition that requires a certain level of oxygen and has a high priority then the CCM 142 will adjust the set point of the fresh air  supply according to the user a management preferences while if there was a younger user C and user A left then user B’s preferences may result.  This ensures a conflict resolution policy that resolves in favor of the health of the users.  See col. 4, line 15 to col. 5, line 20 of Carey. 

Carey discloses “….11. (New) The vehicle control system according to claim 9, wherein: the first management section manages operations of the plurality of first output sections also based on the request adjusted by the second input adjustment section, the second management section manage operations of the plurality of second output sections also based on the request adjusted by the first input adjustment section. -5- (see FIG 1, where the device has 1. Climate sensors, 2. Device sensors, 3, wearable devices 110, 112, and 114 and the climate can be changed by one of the devices)  (see FIG. 2 where the sensors can include a climate in block 225 and a set points from each of the wearable devices in the surrounding area in block 220; and if there is a conflict in the climate information then if user a requires oxygen and has a user B is older and then the processor will follow fresh air to user a’s preference and sensor and climate desired information);
Claims 12 and 13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2014/0309868 A1 to Ricci et al. that was filed in 2016 (hereinafter “Ricci”) and in view of U.S. Patent No.: 10,393,397 B2 to Carey et al. that was filed in 2016  and in view of U.S. Patent No.: 11,040,620 B2 to Jang et al. that was filed on  2-10-17 (hereinafter “Jang”) and in view of United States Patent Application Pub. No.: 2016/0026182 A1 to Boroditsky et al. that was filed in 2014.
 

    PNG
    media_image1.png
    757
    592
    media_image1.png
    Greyscale

Ricci is silent but Boroditsky et al. of HERE GLOBAL™ teaches “…12. (New) The vehicle control system according to claim 1, wherein the information on movement control includes information for controlling movement of the vehicle”.  (see FIG. 1, where the cloud 200 includes a first, second and third through n driving profile that is downloaded to the vehicle from the cloud; see FIG. 5 where the ID is received and a driving profile exits in block 506 and then it is downloaded to the vehicle in block 514 by a category of the driver 510; see table 1 where the driving profile during weather of rain or sum can be provided for a first driver with a first driving profile where the accelerator is provided 20 units at 30 meters from the hill and in sunny weather it is 30 units at 32 m from the hill; see paragraph 100-105 and 112-115 and see claims 1-13);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of Boroditsky since Boroditsky teaches that a cloud server can download a certain driving profile for each different driver. The profile can manage the operation of the vehicle including acceleration, braking, steering, and different driving for different weather, traffic, geographic location, season, and type of day. The driving profile can change for different drivers to accommodate the style.   This can provide a highly satisfying more aggressive driving profile (speeding and sharp turns and frequent lane changes) for some while a more conservative and slower driving and more safe operation for others (larger following distance, gradual braking, economical operation).  See Boroditsky at claims 1-13, paragraph 2-7, 38-43 and 105-118. 
Ricci is silent but Boroditsky et al. of HERE GLOBAL™ teaches “…13. (New) The vehicle control system according to claim 1, wherein the information on movement control includes information for controlling steering, braking, accelerating or parking of the vehicle.  (see table 1 where the steering and braking and acceleration is provided; see paragraph 54 where the destination is reached as soon as possible for parking and an aggressive style is required; see FIG. 1, where the cloud 200 includes a first, second and third through n driving profile that is downloaded to the vehicle from the cloud; see FIG. 5 where the ID is received and a driving profile exits in block 506 and then it is downloaded to the vehicle in block 514 by a category of the driver 510; see table 1 where the driving profile during weather of rain or sum can be provided for a first driver with a first driving profile where the accelerator is provided 20 units at 30 meters from the hill and in sunny weather it is 30 units at 32 m from the hill; see paragraph 100-105 and 112-115 and see claims 1-13);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of Boroditsky since Boroditsky teaches that a cloud server can download a certain driving profile for each different driver. The profile can manage the operation of the vehicle including acceleration, braking, steering, and different driving for different weather, traffic, geographic location, season, and type of day. The driving profile can change for different drivers to accommodate the style.   This can provide a highly satisfying more aggressive driving profile (speeding and sharp turns and frequent lane changes) for some while a more conservative and slower driving and more safe operation for others (larger following distance, gradual braking, economical operation).  See Boroditsky at claims 1-13, paragraph 2-7, 38-43 and 105-118. 

Claims 14 and 15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 10,393,397 B2 to Carey et al. that was filed in 2016 and in view of Jiang and in view of Boroditski.  

Ricci is silent but Boroditsky et al. of HERE GLOBAL™ teaches “…14. (New) The vehicle control system according to claim 9, wherein the information on movement control includes information for controlling movement of the vehicle.”.  (see FIG. 1, where the cloud 200 includes a first, second and third through n driving profile that is downloaded to the vehicle from the cloud; see FIG. 5 where the ID is received and a driving profile exits in block 506 and then it is downloaded to the vehicle in block 514 by a category of the driver 510; see table 1 where the driving profile during weather of rain or sum can be provided for a first driver with a first driving profile where the accelerator is provided 20 units at 30 meters from the hill and in sunny weather it is 30 units at 32 m from the hill; see paragraph 100-105 and 112-115 and see claims 1-13);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of Boroditsky since Boroditsky teaches that a cloud server can download a certain driving profile for each different driver. The profile can manage the operation of the vehicle including acceleration, braking, steering, and different driving for different weather, traffic, geographic location, season, and type of day. The driving profile can change for different drivers to accommodate the style.   This can provide a highly satisfying more aggressive driving profile (speeding and sharp turns and frequent lane changes) for some while a more conservative and slower driving and more safe operation for others (larger following distance, gradual braking, economical operation).  See Boroditsky at claims 1-13, paragraph 2-7, 38-43 and 105-118. 
Ricci is silent but Boroditsky et al. of HERE GLOBAL™ teaches “…15. (New) The vehicle control system according to claim 9, wherein the information on movement control includes information for controlling steering, braking, accelerating or parking of the vehicle. .”.  (see table 1 where the steering and braking and acceleration is provided; see paragraph 54 where the destination is reached as soon as possible for parking and an aggressive style is required;  FIG. 1, where the cloud 200 includes a first, second and third through n driving profile that is downloaded to the vehicle from the cloud; see FIG. 5 where the ID is received and a driving profile exits in block 506 and then it is downloaded to the vehicle in block 514 by a category of the driver 510; see table 1 where the driving profile during weather of rain or sum can be provided for a first driver with a first driving profile where the accelerator is provided 20 units at 30 meters from the hill and in sunny weather it is 30 units at 32 m from the hill; see paragraph 100-105 and 112-115 and see claims 1-13);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of RICCI and the teachings of Boroditsky since Boroditsky teaches that a cloud server can download a certain driving profile for each different driver. The profile can manage the operation of the vehicle including acceleration, braking, steering, and different driving for different weather, traffic, geographic location, season, and type of day. The driving profile can change for different drivers to accommodate the style.   This can provide a highly satisfying more aggressive driving profile (speeding and sharp turns and frequent lane changes) for some while a more conservative and slower driving and more safe operation for others (larger following distance, gradual braking, economical operation).  See Boroditsky at claims 1-13, paragraph 2-7, 38-43 and 105-118. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668